Conviction is for transportation of intoxicating liquor, punishment being one year in the penitentiary.
We find no bills of exception in the record bringing forward complaints for review. The only question is the sufficiency of the evidence. Officers had a warrant authorizing the search of appellant's car. They saw the car passing on the street and followed it, not permitting it to get out of their sight. When the car stopped appellant was under the steering wheel, his wife and daughter on the seat with him. The officers found several gallons of whiskey in the car, some in jugs and some in quart bottles. One quart bottle was on the seat between appellant and his wife. The evidence is more than sufficient to support the verdict.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR CERTIORARI.